       Case 5:19-cv-01588-BKS-ML Document 23 Filed 05/08/20 Page 1 of 4



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


DEBORAH LAUFER, Individually,

                                       Plaintiff,                      1:19-cv-01324 (BKS/ML)

v.

1110 WESTERN ALBANY, LLC, and RYAN L.L.C.,

                                       Defendants.


Hon. Brenda K. Sannes, United States District Court Judge:

                                              ORDER

       Plaintiff Deborah Laufer, a Florida resident and an individual with a disability, filed this

action against Defendants 1110 Western Albany, LLC and Ryan L.L.C., asserting causes of

action under the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12181, et seq. and the

New York State Human Rights Law (“NYSHRL”), N.Y. Exec. Law § 296(2)(a). (Dkt. No. 1).

Plaintiff seeks injunctive relief, damages, and attorney’s fees. (Id.). Including this action, and

Laufer v. Laxmi & Sons, LLC, 1:19-cv-01501 (BKS/ML) (filed Dec. 4, 2019), Plaintiff has 29,

nearly identical, cases pending against different defendants in the Northern District of New

York. See Exhibit A.

       In every case, the Court must ensure it has subject matter jurisdiction. “[I]n our federal

system of limited jurisdiction . . . the court sua sponte, at any stage of the proceedings, may raise

the question of whether the court has subject matter jurisdiction.” United Food & Commercial

Workers Union v. CenterMark Props. Meriden Square, Inc., 30 F.3d 298, 301 (2d Cir. 1994)

(internal quotation marks and citation omitted); see Durant, Nichols, Houston, Hodgson &

Cortese-Costa P.C. v. Dupont, 565 F.3d 56, 62 (2d Cir. 2009) (“If subject matter jurisdiction is
        Case 5:19-cv-01588-BKS-ML Document 23 Filed 05/08/20 Page 2 of 4



lacking and no party has called the matter to the court’s attention, the court has the duty to

dismiss the action sua sponte.”). See also Fed. R. Civ. P. 12(h)(3) (“If the court determines at any

time that it lacks subject-matter jurisdiction, the court must dismiss the action.”).

        There appears to be a serious question as to whether Plaintiff has established standing, in

this, or any of her other cases, and thus whether the Court has subject matter jurisdiction over

these actions. See, e.g., Laufer v. Laxmi & Sons, LLC, 1:19-cv-01501 (BKS/ML) (Dkt. No. 15, at

7, May 6, 2020) (“There are no facts in the Complaint or Plaintiff’s affidavit indicating that she

has ever traveled to Rensselaer, New York, or anywhere in New York, or that she has any reason

to travel anywhere in New York or any reason to seek lodging anywhere in New York.”).

Therefore, before taking any further action in this, or any other of Plaintiff’s cases, the Court

orders Plaintiff to submit a brief in each of the actions listed in Exhibit A, explaining why the

complaint should not be dismissed for lack of subject matter jurisdiction. Accordingly, it is

        ORDERED that the Clerk of the Court is directed to file this Order in each of the cases

identified in Exhibit A to this Order; and it is further

        ORDERED that Plaintiff is directed file briefs in each of the actions listed in Exhibit A,

by June 5, 2020, addressing whether she has standing. Plaintiff’s briefs should reference the legal

issues identified, and caselaw discussed, in the Memorandum-Decision and Order the Court

entered in Laufer v. Laxmi & Sons, LLC, 1:19-cv-01501 (BKS/ML) (Dkt. No. 15, May 6, 2020),

attached hereto. Any response is due by June 19, 2020. And it is further




                                                   2
        Case 5:19-cv-01588-BKS-ML Document 23 Filed 05/08/20 Page 3 of 4



       ORDERED that if the action is one in which a motion for default judgment is pending,

Plaintiff is directed to serve a copy of this Order on the defendant(s) and file a certificate of

service by May 19, 2020.

       IT IS SO ORDERED.

Dated: May 7, 2020
       Syracuse, New York




                                                   3
Case 5:19-cv-01588-BKS-ML Document 23 Filed 05/08/20 Page 4 of 4



                           EXHIBIT A

                         Docket Numbers

                 6:19-cv-01432       3:20-cv-00323

                 1:19-cv-01462       1:20-cv-00325

                 3:19-cv-01509       5:20-cv-00348

                 3:19-cv-01557       8:20-cv-00350

                 3:19-cv-01559       3:20-cv-00352

                 3:19-cv-01564       5:20-cv-00356

                 3:19-cv-01581       8:20-cv-00357

                 5:19-cv-01583       8:20-cv-00376

                 5:19-cv-01585       3:20-cv-00378

                 5:19-cv-01586       5:20-cv-00379

                 5:20-cv-00273       3:20-cv-00383

                 3:20-cv-00275       8:20-cv-00384

                 3:20-cv-00280       3:20-cv-00407

                 3:20-cv-00281




                                 4
